Citation Nr: 1208529	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Briefly, in November 2008 the Veteran submitted a VA Form 9 as his notice of disagreement and indicated that he wanted a hearing before the Board.  In a subsequent VA Form 9, his official substantive appeal, he indicated that he did not want a hearing before the Board.  No subsequent communication has been received requesting a Board hearing; therefore, the Board finds that the matter is ripe for adjudication.


FINDING OF FACT

The Veteran's vocational rehabilitation training obtained outside the United States was not necessary for him to qualify for, obtain, and retain suitable employment in the occupational objective and was not in the best interests of the Federal Government.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3114 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.57, 21.130 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of Chapter 31, Title 38, United States Code, are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more and, as VA determines, is in need of rehabilitation due to an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R.  § 21.40.

An employment handicap is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by a veteran's service- and nonservice-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51(c).

An "employment handicap" does not exist when either the veteran's employability is not impaired, that is, when a veteran who is qualified for suitable employment does not obtain or maintain such employment for reasons within his/her control, or when the veteran has overcome the effects of impairment of unemployability through employment in an occupation consistent with his/her pattern of abilities, aptitudes and interests, and is successfully maintaining such employment.  38 U.S.C.A.  § 3102; 38 C.F.R. § 21.51(f)(2).

In each case in which a veteran has an employment handicap, VA must determine the reasonable feasibility of the veteran achieving a vocational goal.  38 U.S.C.A.     § 3106(a); 38 C.F.R. § 21.50.  "Vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  To find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).

Achievement of a vocational goal is feasible if the following conditions are met: (1) goal is identified; (2) veteran's physical and mental conditions permit training to begin within a reasonable period; and (3) veteran possesses the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).

Achievement of a vocational goal is not reasonably feasible if the effects of a veteran's disabilities (service-and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

VA may provide a vocational rehabilitation program outside the United States when VA determines that such training is necessary in a particular case to provide the preparation needed to render a veteran employable and enable such veteran to obtain and retain suitable employment, and in the best interest of such veteran and the Federal Government.  38 U.S.C.A. § 3114.

VA has adopted the following regulation, to implement the provisions of 38 U.S.C.A. § 3114:

(a) General. VA may provide educational and vocational courses outside a State if the case manager determines that such training is in the best interest of the veteran and the Federal Government.

(b) Specific conditions.

(1) The training must be necessary to enable the veteran to qualify for, obtain, and retain suitable employment in the occupational objective; and

(2) Either:

(i) The training is not available in the United States; or

(ii) The training is available in the United States, but personal hardship would result from requiring that the veteran pursue training in this country; and

(3) All necessary supportive and follow-up services, including medical care and treatment and employment services, reasonably can be provided by or through VA, considering such factors as the availability, accessibility and cost of such services.  38 C.F.R. § 21.130.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In this case, the Veteran seeks Chapter 31 benefits to reimburse a masters degree program that he pursued at USC in a dual degree program with LSE in London ("USC/LSE") without approval of VA and his Vocational Rehabilitation Counselor ("VRC").  

Briefly, he is service-connected for pes planus, rated 50 percent disabling, and major depressive disorder, rated 30 percent disabling.  Historically, he received Chapter 31 benefits to complete his Bachelor of Arts degree in Communication Studies from LMU.  He graduated magna cum laude; was selected as a Valedictorian; was a member of the National Honor Society for Communication Studies; was a founding member of Lambda Pi Eta (LPH), the National Communication Association's official honor society; and was selected by tenured faculty as the recipient of an award celebrating scholarly achievement, clearly indicating a ability to work, providing evidence against his claim.  

Prior to attending graduate school, the Veteran consulted with his VRC and according to a January 2007 letter, his goal was to "obtain a Master of Arts degree in Global Communication or related major" so that he could become a post-secondary teacher.  The labor market research he provided shows that employment as a post-secondary teacher required a master's degree.  The research did not show requirement of a specialized degree.  The Individual Written Rehabilitation Plan ("IWRP") indicates that the Veteran's objective was to "complete all required course work and meet other program requirements for completion of the Master's program in Communication studies as required to achieve an entry level position as a postsecondary teacher or in a related job title."

However, the Veteran did not address an important question: how does a person service-connected for pes planus, rated 50 percent disabling, and major depressive disorder, rated 30 percent disabling, become a post-secondary teacher?  This position would seem, on a lay factual basis, not the best fit for a person who has trouble standing and walking, due to his pes planus, and would very likely have difficulty dealing with the stress of students, due to his major depressive disorder.  This suggests that following this education he cannot become a post-secondary teacher or his service connected disabilities are over-evaluated. 

In any event, in support of his request for rehabilitation benefits, he submitted information for several schools, including CSULA and USC/LSE.  His VRC determined that he did not need the specialized degree offered at the more expensive USC/LSE to obtain entry level employment in his chosen field based upon the research and other information provided, and he agreed to pursue his education at CSULA.  His IWRP was approved for Chapter 31 benefits with services to be provided by CSULA.

The Veteran started his masters program at CSULA in January 2008.  Shortly thereafter he alleges he experienced discrimination and verbal abuse from his professors.  Specifically, his professors insulted his clothes and intelligence and refused to provide accommodations for assignments and testing as provided for under the Americans with Disabilities Act (ADA), once again suggesting that the Veteran would have problems becoming a post-secondary teacher.  A June 2008 memorandum from CSULA and withdrawal or "drop" forms completed when withdrawing from the university document his allegations.  Also of record are apologies from the Associate Dean of the College of Arts and Letters and the Chair of the Department of Communication Studies.  He also noted that CSULA operated on a quarter system versus a semester system and that due to his learning disabilities, he could not thrive in the CSULA environment due to the lack of time to prepare for his courses.  He said semester courses would provide ample time to procure additional learning materials from sources such as Recording for the Blind and Dyslexic.  Due to his challenges at CSULA, the Veteran withdrew from the university.  He did not seek guidance from his VRC prior to taking action.

In February 2008, he informed his VRC that he withdrew from CSULA and of his intent to pursue a Masters in Global Media and Communications at USC in its dual degree program with LSE in London.  He also notified her that CSULA's program had a poor reputation and that unlike CSULA, USC did not require additional prerequisite classes before being admitted into the degree program.  

USC/LSE admitted the Veteran to its dual masters degree program in May 2008.  He immediately asked his VRC to amend his educational plan so that he could receive Chapter 31 benefits to cover his schooling.  Notably, this program required one year of study in the United States at the USC campus and one year in London at the LSE campus.  The program also cost more than three times as much as the program at CSULA.

In a proposed plan, he said he needed a masters degree in communication or a related field to accomplish his goal of becoming a post-secondary education teacher.  He noted that upon starting his program at CSULA he was conditionally admitted to the program and then verbally abused and denied his rights under the ADA.  His new plan was to attend USC/LSE where he was accepted unconditionally to the program, a program that would assure his employment as a post-secondary teacher upon graduation.  He pointed out that the program accepted only 11 students from around the world, half of whom were admitted on a conditional basis (again suggesting his ability to work at this time).  He indicated that the cost of the graduate program was less than the cost of his undergraduate program and that he would have the opportunity to work with Nobel Prize laureates in the area of peace and rhetoric, a unique opportunity offered only by USC.

Brochures from the USC/LSE program indicate that the Masters Degree program is a dual degree program with selective admission.  The program offers a multicultural perspective with faculty and colleagues from around the world.  LSE enrolls students from all over the world and USC is recognized for enrolling the largest number of international students of any American institution of higher education.  

In support of his request to amend his Chapter 31 plan, the Veteran submitted recommendations from his professors.  Dr. P.C.W., a Presidential Scholar in Communication Studies and the Veteran's undergraduate advisor, indicated that the Veteran's acceptance into USC's program was a great honor with practical implications for his future because of the study abroad component at LSE.  He said LSE is known throughout the academic community in the United States and abroad as a top tier institution of higher learning and that the school is always ranked in the top 20 universities in the world, in a class with Harvard, Oxford, and Yale (a point that is really not at issue).  He emphasized that Harvard and Yale do not offer a degree in Global Communications, making the USC/LSE Global Communications Degree a most prestigious degree.  He said the program accepts 11 students per year, and because of the prestige of the institution and nature of the degree, the Veteran's chances to obtain gainful employment as a post-secondary teacher are assured.

Dr. P.C.W. said the Veteran's graduate project is quantitative in nature and involves statistical analysis of high-risk groups in the area of international conflict.  His work tries to pinpoint the moment when significant progress is made in peace processes and/or diplomacy.  He opined that people with such expertise will be able to find job opportunities in academe or more importantly, in government.  He noted that the Veteran will work on his graduate project with Nobel Prize laureates, which will also increase employment opportunities.

M.L.H., Ph.D., was one of the Veteran's professors, advisors, and academic mentors.  She stated that the USC/LSE program combines the strengths of two internationally renowned schools in areas of global communication and diplomacy.  She stated that the Veteran's academic project is groundbreaking work in the field and that the USC/LSE program is uniquely situated to provide him with the resources and academic training necessary for successful project development.  She said the program will benefit the Veteran and the field's ability to contribute to future international diplomacy and conflict resolution programs.  She opined that as a full-time, tenure-track, post-secondary teacher with a background in law, media studies, and public sphere studies with 10 years of college teaching experience, that completion of the USC/LSE program will lead to the Veteran's gainful employment as a post-secondary teacher.

W.L., Ph.D., was one of the Veteran's professors in 2007.  W.L. earned his doctoral degree from USC and he opined that the Global Communications program was best suited for the Veteran at this point in his academic career.

J.B.B., Professor of Communication Studies at LMU, opined that without question, USC offered the best program available to the Veteran on several levels.  The curriculum, location, and faculty were all uniquely suited to meet his specific academic interests in studying peace rhetoric and the media that constructs and disseminates these messages globally.

In a letter to the Veteran's Congresswoman, the RO stated that the Veteran's initial request to attend USC, a private university, was denied due to costs because he could obtain his masters degree at a substantially cheaper public institution.  She said the main goal of the Chapter 31 Program is to enable the Veteran to return to work and that when a school such as USC is considered, VA must give it special evaluation as VA is responsible for providing sound fiscal stewardship of the federal funds supporting the Chapter 31 Program.  She noted that the Veteran signed the IWRP which said he would attend CSULA to get his Masters Degree in Communication Studies.  Further, while he had difficulties at CSULA, he did not notify his VRC who might have been able to assist with the problems and help him reach his educational rehabilitation goal at CSULA.  She acknowledged that CSULA found the Veteran's complaints valid but noted that he did not follow the grievance procedures outlined by the university, thus she found that he did not use the resources available to him.  She noted that Chapter 31 was willing to continue services with the Veteran but only if he returns to CSULA or another public school.

The Board has thoroughly reviewed all of the evidence and commends the Veteran on his educational success, to include his acceptance into CSU/LSE's prestigious dual degree graduate program with an overseas component.  However, the goal of Chapter 31 benefits is to enable veterans to obtain suitable employment and in this case, his employment goal has consistently been to obtain employment as a post-secondary education teacher.  While his interest may be in global media and related communications fields, his plan and research have consistently indicated that his employment goal could be achieved by obtaining a master's degree in communications, and in fact, he signed an IWRP indicating that he would obtain a master's degree in communications at CSULA.  Neither his research nor the IWRP indicate that his employment goal would require a specialized degree such as the dual degree offered by the CSU/LSE program.  Thus, based upon the Veteran's own research and IWRP, the Board finds that his employment requirements could have been met by obtaining a master's degree in communications at an American school.  None of the evidence suggests that schooling in the United States would have caused personal hardship to the Veteran or his employment goals.

The Board also believes that the Veteran tried to implement the initial IWRP but that CSULA was not a good fit.  Unfortunately, he did not consult with his VRC prior to withdrawing from CSULA or consult with her about other educational opportunities prior to applying to USC/LSE.  As noted above, VA had already denied his request to attend USC because he could obtain a master's degree in communications at other local, less expensive schools such as CSULA.  38 C.F.R. § 21.120(c) states, in part, that the cost of education training services will be one of the factors considered when selecting a facility when, as in this case, the Veteran wishes to train at a suitable facility in another area, even though training can be provided at a suitable facility in the area in which the Veteran resides.  

While regulations do not specifically state that educational goals must be pursued at public, American institutions, the Board finds that reimbursing the cost of the program at USC/LSE when a comparable degree necessary for employment was available locally at less expensive schools, is not in the best interests of the Federal Government.  VA is responsible for providing sound fiscal stewardship of the federal funds supporting the Chapter 31 Program, and because the specialized degree offered at USC/LSE was not necessary for employment as a post-secondary education teacher, reimbursement for the degree program cannot be justified.  Consequently, the Board finds that reimbursement for vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code must be denied.
The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements are also applicable to claims for entitlement to vocational rehabilitation benefits. 38 C.F.R. § 21.32 (2011).

In this case, the Veteran was initially awarded Chapter 31 benefits in March 2007, evidenced by the IWRP, so that he could obtain a graduate degree in communications at a local university, CSULA.  VA notified him that he was to immediately report changes in enrolment to his VRC and that failure to report could result in overpayment of benefits.  Documentation also noted that upon receiving notice of a change in enrollment, VA would reduce or terminate his benefits.  In March 2007, he signed his IWRP, acknowledging the approved employment goals, educational costs, and educational facility for vocational rehabilitation.  The IWRP also notified him of the criteria for maintaining eligibility for benefits.  In January 2008, he withdrew from his graduate program and subsequently notified his VRC.  Benefits were terminated.  In May 2008, he requested reinstatement of benefits to obtain his graduate degree from USC/LSE, which required overseas study.  The request was denied.  In an October 2008 electronic mail message, his VRC informed him that he had been denied benefits for overseas study because he did not meet the criteria listed under 38 C.F.R. § 21.130.  She listed the criteria and noted that his original graduate school, CSULA, was reputable and that a graduate degree from that school would meet the employment requirements of prospective employers hiring post-secondary education teachers in communications or related fields.  Consequently, VA was unable to justify abroad training.  The Veteran responded to the message via electronic mail on the same day and argued that he had met the criteria under 38 C.F.R. § 21.130.  Thus, the Board finds that the Veteran was aware of the criteria necessary to substantiate his claim seeking benefits for overseas study.  VA denied his claim again via electronic mail on October 27, 2008 and mailed him his appellate rights.  While the unofficial notice was sent after the May 2008 initial denial of benefits for the USC/LSE graduate program, the Veteran has not indicated any prejudice resulting from the oversight.  Further, the claim was officially readjudicated in the December 2008 statement of the case.  Therefore, the Board finds that the timing error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted documentation in support of his claim, including brochures, emails, letters of recommendation, and labor market research.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


